Opinion issued August 19, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00591-CV
———————————
IN RE ALLEN ROY MILLER, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
          By petition for writ of mandamus,
relator, Allen Roy Miller, seeks mandamus relief compelling the trial court to
provide him with “status of service” for two defendants in the underlying
lawsuit.
          We dismiss the petition for
writ of mandamus.[2]
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Sharp.




[1]           The underlying case is Allen Roy Miller v. Stark Transportation,
No. 201018431, in the 80th Judicial District Court of Harris County, Texas, the
Honorable Larry Weiman presiding.  


[2]
          Citations were issued for the
five defendants in the lawsuit.  Three of
the defendants were served.  Two of the
defendants were not served, and the two unserved citations were returned to the
clerk.